Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 16, 2019

                                            No. 04-19-00652-CV

                                  IN RE William O. WILEY;
        Wiley Lease Co., Ltd.; W. Disposal Services, LLC; and Gaydos Vac Services, LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

        Relators filed an unopposed motion to dismiss this original proceeding because the trial
court entered an order that rendered this proceeding moot. We grant the motion and dismiss the
petition for writ of mandamus. Relators’ emergency motion to stay is denied as moot.

        It is so ORDERED on October 16, 2019.



                                                                      _____________________________
                                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.

                                                                      _____________________________
                                                                      Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 19-09-0837-CVA, styled Wiley Energy Services, LLC v. William O. Wiley;
et al., pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Lynn Ellison presiding.